Citation Nr: 1241182	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2012.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay in adjudicating this case, but finds that additional development is necessary prior to any final appellate review.

At the outset, the Board notes that the Veteran's service treatment records (STRs) are missing.  The Veteran's VA file was lost and attempts were made to recreate the file.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The evidence of record includes the findings of the Veteran's in-service Medical Evaluation Board (MEB), during which his right eye disability was found to be an unacceptable defect.  Due to this defect he was, thereby, discharged.  The MEB document discusses the history of the Veteran's right eye disability and notes that upon his initial (enlistment) eye examination, the optometrist found that the Veteran's visual acuity did not meet the minimum requirements of the Marine Corps.  The optometrist referred the Veteran to the Ophthalmology Clinic at the Naval Hospital in Beaufort, South Carolina.  

During the MEB process, the Veteran reported that he experienced decreased vision in his right eye for as long as he could remember.  He denied any previous visits to eye doctors and he never wore glasses.  The Veteran indicated that he was unsure how he passed the eye examination.  The physician examining the Veteran reviewed Form SF 93 from the AFEES physical examination, and it showed that the Veteran denied wearing glasses/contact lenses, endorsed having vision in both eyes, and denied eye trouble.  This form also reflected that the Veteran had a normal physical examination except for a notation of 20/20 vision in the left eye and 20/100 vision in the right eye.  There was no notation of any refraction or ophthalmology consult.  The Veteran was given a P-1, E-2 physical profile and was qualified for enlistment.  During the physical examination portion of his MEB, the Veteran's eye examination was within normal limits, and visual acuity testing was 20/20 in the left eye and "2/200" in the right.  The examiner found the right eye to be uncorrectable.  

Currently, the Veteran is receiving VA treatment for his right eye disability, and has been shown to have uncorrected vision of 20/200 in the right with a pinhole at 20/100-1.  He also had an abscess removed from his right eyelid that he reported as being present for 15 to 20 years.  In an August 2010 VA treatment record, the Veteran reported a history of amblyopia in the right eye since childhood, at which time his eye was patched for treatment.  

The MEB report documents that, upon enlistment, the Veteran was given an E-2 profile for 20/100 vision in the right eye.  The Board has no reason to doubt the accuracy of the MEB report, and accepts this recitation of the enlistment examination results as establishing a right eye defect being "noted" upon service entry.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (a presumption of regularity applies to "official acts of public officers" and allows a finding that, in the absence of clear evidence to the contrary, the public officer is presumed to have properly discharged their official duties).  See generally 38 U.S.C.A. § 1111.

However, the MEB report appears to reflect a worsening of right eye visual acuity during the Veteran's short period of active service.  The Veteran has submitted medical treatise information describing three different types of amblyopia some of which could progress in severity if not properly treated.  The Board finds that the Veteran's claim should be remanded for a VA examination to determine the nature and etiology of his right eye disability.  

Moreover, it is advisable under the duty to assist to also ensure that all potential sources of service records have been investigated.  Formal requests for clinical (inpatient hospital) records from Parris Island should be made.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate all clinical records of the Veteran's treatment at the Martinsburg VA Medical Center since October 2010 with the Veteran's record.

2.  Submit the appropriate PIES requests for clinical records related to treatment of the Veteran from December 1973 to February 1974 in Parris Island, to include any ophthalmology examinations conducted at the Naval Hospital in Beaufort, South Carolina.

3.  Upon completion of the above, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed right eye disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

Following review of the record, the VA examiner is requested to provide opinions on the following questions:

a. Identify the type of amblyopia the Veteran has (e.g., strabismic, deprivation or refractive) and whether such form of amblyopia is considered a disease or defect;

b. If the Veteran's form of amblyopia is deemed a disease, provide opinion as to whether it is at least as likely as not that this disorder progressed at a greater rate than normal during active service from December 1973 to February 1974;

c. If the Veteran's form of amblyopia is deemed a defect, provide opinion as to whether it is at least as likely as not that any worsening of visual acuity during service was a result of superimposed injury (e.g., eye straining during rifle training); and

d. With respect to any right eye disability other than amblyopia, whether it is at least as likely as not that such disorder first manifested during active service, OR is etiologically related to the Veteran's active service?

The examiner is also requested to provide a rationale for any opinions expressed.  In other words, the examiner is asked to explain what evidence supports his/her conclusion to each of the above-noted questions.  

If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and provide the reason(s) why speculation is required. 

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

